In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Suffolk County (Burke, Ct. Atty. Ref.), dated October 28, 2011, which, after a hearing, denied her petition and vacated all orders of protection issued against the respondent in this matter.
Ordered that the order is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed if supported by the record” (Matter of Richardson v Richardson, 80 AD3d 32, 43-44 [2010]; see Matter of Medranda v Mondelli, *98974 AD3d 972 [2010]; Matter of Delano v Desimone, 60 AD3d 673, 673-674 [2009]). Here, the Family Court was presented with the sharply conflicting testimony of the parties regarding the events that occurred on the subject date, and it chose to credit the respondent’s account in finding that a family offense had not been established (see e.g. Matter of Sepulveda v Perez, 90 AD3d 1057, 1058 [2011]; Matter of Richardson v Richardson, 80 AD3d at 44; Matter of Khaykin v Kanayeva, 47 AD3d 817, 818 [2008]). Since the court’s determination is supported by evidence in the record, we discern no basis to disturb it. Mastro, J.E, Rivera, Chambers and Lott, JJ., concur.